Citation Nr: 0009433	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder including schizophrenia.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1978 until 
November 1982 and April 1985 until May 1985.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 1996, the Board denied service connection for a 
chronic acquired psychiatric disorder including 
schizophrenia.  In September 1997, the case was vacated and 
remanded by the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court).  On return to the Board the case was 
remanded in June 1998.


FINDINGS OF FACT


1.  A chronic acquired psychiatric disorder was not 
manifested during active duty service or within one year of 
service discharge.

2.  A psychosis was not manifested to a degree of 10 percent 
within one year of separation from the veteran's first period 
of active military service.

3.  The currently diagnosed psychiatric disability is not 
related to active duty.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred as a 
result of active military service.  38 U.S.C.A. § 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his schizophrenia resulted from his 
military service.  He maintains that he began to use drugs 
and to exhibit symptoms of schizophrenia during his first 
period of military service.  He reports that he began to have 
feelings of persecution and paranoia.  He claims that a 
private physician treated him within months of his discharge 
from his first period of military service.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 9 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see 
also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  In 
this regard, the veteran has provided competent evidence of a 
current disability, in the form of a diagnosis of 
schizophrenia.  The veteran has reported psychiatric symptoms 
during his military service, which he is competent to 
provide.  Furthermore, a private physician has reported that 
the veteran received treatment within a year of service 
discharge.  A second private physician opined that there is a 
reasonable possibility that the veteran's schizophrenia is 
related to service.  

The Board also finds that the VA has complied with its 
obligation to assist him with the development of his claim.  
At the September 1999 hearing, the appellant's attorney 
raised the question of the use of subpoena power under 38 
U.S.C.A. §§ 5711, 5713 and 38 C.F.R. § 20.711 concerning Luis 
F. Iturrino Echeandia, M.D., although a formal motion meeting 
the requirements of 38 C.F.R. § 20.711(b) has not been 
submitted.  With regard to a subpoena to compel attendance of 
the private physician at a personal hearing, it is noted that 
38 C.F.R. § 20.711 requires that the request for a subpoena 
must be made 30 days prior to the personal hearing, which did 
not happen in the instance case.  See 38 C.F.R. § 20.711(d) 
(1999).  With regard to a subpoena to compel production of 
treatment records, it is noted that the physician has 
indicated that these documents are no longer available; 
therefore, a subpoena for those records would be of no use.  
Accordingly, the Board finds that there is no pending motion 
before it for a subpoena to be issued, and no basis upon 
which to solicit such a motion or to issue a subpoena. 

It is important to note that, for the purpose of determining 
whether a claim is well grounded, the evidence must be 
accepted at face value unless it is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Once the claim is well grounded, however, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

For the reasons discussed below, the Board finds that the 
evidence does not support a grant of service connection for a 
psychiatric disorder.  Service connection may be granted if 
an acquired chronic psychiatric disorder was incurred or 
aggravated during the veteran's active military service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Furthermore, where a veteran served for ninety (90) days or 
more during a period of war and develops a psychosis to a 
degree of 10 percent within one year from date of separation 
from service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307 and 3.309 (1999).  If a condition noted during 
service is not shown to be chronic, continuity of symptoms 
sufficient to establish the chronic character of the 
condition after service must be present for an appropriate 
grant of service connection.  38 C.F.R. § 3.303 (1999).  

The service medical records from the veteran's first period 
of service, from November 1978 to November 1982, do not show 
any complaints, treatment or diagnoses regarding a 
psychiatric disorder.  The veteran re-enlisted in April 1985, 
however, he was soon found unfit to serve and was discharged 
in late May 1985.  Attempts to obtain medical records from 
this brief, second period of service have been unsuccessful.  
When service medical records are presumed destroyed, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b) (West 1991) is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The RO has made several searches for records concerning the 
veteran's second period of service.  In November 1990 and 
July 1991, the RO attempted to obtain records from the 
National Personnel Records Center (NPRC), but there is no 
indication that any records were available.  In response to 
the Court's directions, the Board remanded the case and 
requested that the RO make additional searches, including 
gathering information from the VA medical center in Orlando, 
Florida, as the veteran reported receiving treatment at this 
facility in 1985.  According to a May 1999 report on the 
availability of records, the RO contacted several agencies 
plus the veteran to obtain treatment records.  The places and 
dates of contact were as follows; in June 1998, the NPRC; in 
July and September 1998, the Naval Reserve Personnel Center; 
in December 1998, the NPRC and the veteran; and, in January 
1999, the naval facility in Orlando, Florida.  The report 
indicated that a search for the veteran's name among these 
files was negative.

The record contains a May 1991 statement and an August 1992 
summary report from Luis F. Iturrino Echeandia, M.D.  The 
1991 statement indicated that this physician had treated the 
veteran from March 24, 1983, until January 1, 1985, when the 
veteran re-enlisted in the service.  The treatment resumed 
again on May 18, 1985, and ended in February 1990.  The 
summary report contains a diagnosis of schizophrenia, 
paranoid type, severe, and indicates that at the end of this 
period the veteran sought treatment from VA.

The 1992 psychiatric summary report also refers to treatment 
for the same periods as specified above, and contains a 
"final diagnosis" in February 1990 of schizophrenia, 
paranoid type, severe, and personality disorder, not 
otherwise specified.  This summary only shows dates of 
treatment with no indication of the type of medical care 
offered the veteran on which date.  It also shows the results 
of an undated mental status examination and lists prescribed 
medication.  This report indicates that the onset of 
"Present Illness" was since the veteran was in the first 
period of service.  

VA outpatient records dated between 1985 and 1993 show 
treatment and diagnoses of schizophrenia.  There is also a 
February 1990 diagnosis of personality disorder, not 
otherwise specified.  Personality disorders are specifically 
precluded from being the subject of compensation benefits.  
See 38 C.F.R. § 3.303 (1999).  

In regard to his first period of service, as noted, there are 
no records showing inservice treatment.  The veteran and his 
father testified that the veteran's symptoms began during the 
veteran's first period of service.  The veteran indicated 
that he had feelings of persecution as well as auditory and 
visual hallucinations during service.  The father indicated 
that he began to receive incoherent letters from the veteran 
and that he otherwise began to behave strangely.  The veteran 
and his father are, in general, competent to provide evidence 
of what they experienced and observed, that is, evidence 
concerning the veteran's symptoms.  They are not, however, 
competent to provide a diagnosis, that is, they are not 
competent to say that the veteran had schizophrenia.  Their 
assertions of medical causation alone are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Wilson v. Derwinski, 
2 Vet. App. 16, 20 (1991).  The credibility of a witness can 
be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  An 
expressed recognition of the difficulties of remembering 
specific dates or events that happened long ago would also be 
pertinent.  Although credibility is often determined by the 
demeanor of a witness, a document may also be credible 
evidence.  In a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

The record contains conflicting statements regarding the 
medical care provided the veteran in 1983.  At the January 
1994 personal hearing the veteran's father indicated that Dr. 
Iturrino Echeandia prescribed the anti-psychotic medication 
Prolixin at the first or second visit in 1983, however, at 
the personal hearing held in September 1999 the father 
indicated that he was unsure of the medication prescribed the 
veteran at the initial visits.  At this hearing, the veteran 
indicated that he was originally prescribed Haldol in 1983.  
Further, neither the veteran nor his father produced any 
objective evidence to support these statements such as 
prescription forms or medication receipts.  Still further, a 
1985 VA clinical report from the Mayaquez VA outpatient 
clinic in Puerto Rico shows that the veteran denied any 
previous private psychiatric treatment.  Thus, the statements 
of the veteran's father are somewhat inconsistent, perhaps 
due to the passage of time, and the veteran's statements are 
also somewhat inconsistent, perhaps due to both the passage 
of time and his illness.  

Moreover, there are significant problems regarding 
Dr. Iturrino's medical reports.  For instance, the references 
to the first visit in March 1983 -- which is within one year 
after the veteran's discharge from his first period of 
service -- do not include a diagnosis of a psychosis.  Nor 
does this doctor indicate specifically in either report that 
the diagnosis of schizophrenia was made within one year of 
the first service discharge or that it was based on symptoms 
demonstrated during that initial post-service year.  In an 
attached clinical entry dated in March 1983, the record 
indicates that on the veteran's first visit he complained 
that he smoked marijuana; caught herpes; and used Valium, 
"acid," morphine, heroin, and cocaine.  There was no 
definitive psychiatric diagnosis reported.  It should be 
noted that drug abuse is deemed by statute to be the result 
of willful misconduct and cannot itself be service connected.  
See Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); 38 
U.S.C.A. § 105(a), 1110 (West 1991).  Further, the doctor has 
never explained the basis for his apparent determination that 
the "Present Illness" began during the first period of 
service, although attempts to obtain such clarification were 
made.  A mere statement of opinion, without more, does not 
provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

While this opinion, standing alone, is probative enough to 
make this claim well grounded; it is insufficient to 
establish service connection.  Dr. Iturrino provides specific 
dates of treatment, however, he fails to report the type of 
care that was provided to the veteran, let alone clinical 
data to support a diagnosis of schizophrenia in 1983.  This 
physician's credibility is further limited by the fact that 
both VA and the veteran have taken extensive measures - 
without success -- to obtain both his clinical records and 
clarification of his diagnosis.  However, he has not been 
forthcoming with either additional records or clarification.  
In February 1994, a VA field examiner was sent to this 
physician's office to obtain additional records, but Dr. 
Iturrino indicated that he did not keep records of inactive 
patients more than 2 years from the last visit.  

In a statement dated in January 1998, the veteran's 
representative indicated that he spoke with Dr. Iturrino, 
however, the physician did not clarify his diagnosis.  He 
replied that he would examine the veteran and prepare a 
report.  According to a private psychological evaluation 
report received in March 1998, a private psychologist, L.R. 
Backman, Ed.D., in February 1998, attempted to contact 
Dr. Iturrino to obtain additional information regarding the 
treatment of the veteran.  Initially, Dr. Iturrino indicated 
that he would not answer questions without the veteran being 
present.  Later that month, the veteran arrived for an 
appointment with Dr. Iturrino but the physician recanted and 
indicated that he would only answer questions by mail.  He 
did not respond.  

In response to the Court's directions to obtain additional 
clarification, the Board in June 1998 remanded the case and 
requested that the RO contact Dr. Iturrino to clarify the 
diagnosis of schizophrenia.  Dr. Iturrino was specifically 
asked to comment on (1) whether the veteran's initial 
treatment in 1983 was solely for drug abuse, solely for 
schizophrenia, for both drug abuse and schizophrenia, or for 
other diagnosed conditions, which should be specified, and 
(2) the purpose of the use of the medication Prolixin and 
when it was administered or prescribed for the veteran.  
Later that month, these questions were proposed to the Dr. 
Iturrino, but he failed to respond.  His resistance to 
respond to such questions or to provide copies of his 
clinical records - even when asked to do so by the veteran 
for 9 months, according to the veteran's statement in June 
1992 -- directly affects the degree of credibility accorded 
to his earlier written statements to the VA.  Given 
Dr. Iturrino's unwillingness to supplement his opinion - 
which would permit the Board to weigh and balance the opinion 
with other evidence of record -- the Board finds that the 
statement from Dr. Iturrino is of limited probative value and 
that the evidence does not show that the veteran was 
diagnosed with a chronic psychiatric disability during his 
first period of military service or within one year 
thereafter.

As mentioned above, the veteran has submitted a statement by 
a private psychologist, Dr. Backman, who reviewed the medical 
records and commented on the question of service connection.  
In a statement dated in March 1998, she concluded:

In my professional opinion, there is more 
than a reasonable degree of possibility 
that [the veteran's] diagnosis was 
[s]chizophrenia, certainly during and 
immediately following his second period 
of military service, if not before.  

Dr. Backman also noted that the description in the first 
mental status report from March 1983, in Dr. Iturrino's 
summary, was "not necessarily sufficient for a psychotic 
diagnosis, but indicates behavior which appears to be 
prodromal, given the ultimate development of Schizophrenia."  
In short, as Dr. Backman indicates, it is clear that the 
diagnosis of schizophrenia is supported by 1985.  It is not 
at all clear, however, that the diagnosis of schizophrenia is 
supported in 1983.  At best, the veteran was then perhaps 
exhibiting prodromal symptoms.  Dr. Bachman's opinions and 
conclusions are based on the veteran's history plus the 
report of Dr. Iturrino that the Board has found to lack 
credibility.  The only conclusion of record that can be 
corroborated by objective evidence (VA records showing a 
diagnosis of schizophrenia) is that a definitive diagnosis of 
schizophrenia was made in 1985.  Although there is a VA 
diagnosis of schizophrenia within a month of the veteran's 
second service discharge, the veteran did not serve 
continuously for 90 days during this second period of 
service.  Consequently, the laws and regulations concerning 
presumptive service connection do not serve to support a 
grant of service connection.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307 and 3.309 (1999).

In short, the evidence falls short in several areas and does 
not support a grant of service connection for a chronic 
acquired psychiatric disorder.  As discussed above, the 
service medical records from the veteran's first period of 
service are devoid of evidence of psychiatric complaints, 
treatment, or diagnoses.  Further, diagnosis of schizophrenia 
within one year subsequent to service discharge is 
questionable, and the record does not support a conclusion 
that schizophrenia was manifested to a degree of 10 percent 
within that year.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a chronic acquired psychiatric 
disorder.


ORDER

Service connection for a chronic acquired psychiatric 
disorder including schizophrenia is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

